PER CURIAM.
We are presented with a certified question from the Circuit Court of the Eighteenth Judicial Circuit in and for Brevard County, Florida, it being:
“If its Municipal Court has not been abolished, is a municipality entitled to the fines and forfeitures received in County Court when a Municipal Court case is transferred to County Court for jury trial pursuant to Florida Statutes?
We answer the question “no”, upon the rationale expressed in Op.Atty.Gen. 073-201, June 6, 1973. See also Op.Atty.Gen. 073-202, June 6, 1973; Op.Atty.Gen. 074-96, March 28, 1974.
We hereby offer to certify the question as being of great public interest to the Supreme Court of Florida upon appropriate application. Gilliam v. Stewart, 291 So.2d 593 (Fla.1974); Rule 4.5(c) (6), F.A.R.
THE CERTIFIED QUESTION IS HEREBY ANSWERED IN THE NEGATIVE.
WALDEN, C. J., ALDERMAN, J., and DAKAN, STEPHEN L., Associate Judge, concur.